Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2022 has been entered.
 
Status of Claims
The amendments and arguments filed on 07/27/2022 are acknowledged and have been fully considered.  Claims 1-35 are now pending.  Claim 5 is amended; claims 18-19 and 31-35 are withdrawn.
Claims 1-17 and 20-30 will be examined on the merits herein.



Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2000225360A (Saijo, 2000; machine translation from Google Patents attached) in view of US Patent 6471944 B1 (Uchiyama et al., 2002).

In regards to claim 1, Saijo teaches an anti-inflammatory analgesic spray comprising 3.0% of 1-menthol, 2.5% of camphor by weight, 39.8% by weight of ethanol, and 25% by weight dimethyl ether as a propellant, along with 25% by weight of butane (see Saijo, paragraph 0040). 
In regards to claim 3, as Saijo discloses an identical composition as instantly claimed, the properties, such as the forming of an eutectic mixture, of the composition would be the same. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
In regards to claim 4, the combined amounts of menthol and camphor is taught to be 5.5% by weight (see Saijo, paragraph 0040), which falls into the range of the instantly claimed 4 wt. % or more.
In regards to claim 8, Saijo teaches another example of an aerosol composition comprising ethanol in an amount of 10.0% by weight (see Saijo, page 3, paragraph 0038). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In regards to claim 17, the prior art teaches the same composition and process for forming said spray composition described by applicants instant application, but applicants observation that it also has a ‘drying rate’ measurement as determined by gravimetric evaluation does not give it patentable weight, since it is the same composition and same process of making, as adding a characterization to a prior art invention is not patentable. Measurement of physical properties of known compositions is not patentable.

Saijo is silent on the use of a propellant in the amount of 75 wt. % or more and the use of propane, isobutane, any combinations thereof.

In regards to claims 1 and 5, Uchiyama teaches an aerosol composition that is used on skin (see Uchiyama, abstract). The active ingredient is taught to be l-menthol or dl-camphor (see Uchiyama, column 3, lines 24-25). The composition further comprises a propellant such as propane and isobutane from 50-90% and isopentane in the amount from 5-30% by weight (see Uchiyama, claim 1). The composition further comprises ethanol in an amount from 1-20% by weight (see Uchiyama, claim 2). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

In regards to claims 1, 3-5, 8, and 17, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to formulate an aerosol composition comprising from 3.0% of 1-menthol, 2.5% of camphor by weight, 1-20% by weight of ethanol, and from 50-90% of a propellant, such as isopentane, propane, and isobutane. It would be obvious to one with ordinary skill in the art at the time of the effective filing date to use a mixture of isopentane, propane, and isobutane as taught by Uchiyama in such a way where there is 25% propane, 25% isobutane, and 30% isopentane (all by weight) in the composition. It would be obvious to one with ordinary skill in the art to do so as the combination of the propellants allows for delayed vaporization and decreased spattering, which also allows for less pain on the skin when the composition is sprayed on the skin (see Uchiyama, column 2, lines 6-9). It would be obvious to one with ordinary skill in the art to combine the composition of Uchiyama and Saijo according to the known method of using a combination of propellants to reduce pain and spattering of the formulation to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2000225360A (Saijo, 2000; machine translation from Google Patents attached) in view of US Patent 6471944 B1 (Uchiyama et al., 2002) as applied to claims 1, 3-5, 8, and 17 above, and further in view of US Patent 6653352 B2 (Barr, 2003) as evidenced by NPL2 (DrugBank, 2021; screen shot of go.drugbank.com/drugs/DB11323).

The teachings of Saijo and Uchiyama have been described supra 
Saijo and Uchiyama are silent on the use of histamine dihydrochloride.

Barr teaches a composition used for neutralizing discomfort (see Barr, abstract) in the form of spray (see Barr, column 7, lines 7-10) comprising menthol (see Barr, column 5, lines 20-24) and ethanol (see Barr, column 4, lines 60-67). 
In regards to claim 2, Barr teaches the use of histamine dihydrochloride (see Barr, column 4, lines 25-29) as an analgesic (see Barr, column 12, lines 17-25). Barr teaches that the histamine dihydrochloride is used in an amount between 0.001% and about 1.0 wt. % (see Barr, column 4, lines 31-33). 

In regards to claims 1-5, 8, and 17, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Saijo, Uchiyama, and Barr to formulate a spray composition comprising 3.0% of 1-menthol, 2.5% of camphor by weight, 1-20% by weight of ethanol, and from 50-90% of a propellant, such as isopentane, propane, and isobutane, and 0.001 % to about 1.0% by weight of histamine dihydrochloride. Saijo teaches an analgesic spray composition comprising multiple analgesic compounds such as menthol, methyl salicylate, and glycol salicylate (see Saijo, paragraph 0040; NPL2, background) and Barr teaches that histamine dihydrochloride is an analgesic compound (see Barr, column 12, lines 17-25). It would be obvious to one with ordinary skill in the art to simply substitute one of the known analgesic compounds of Saijo and Uchiyama (i.e. glycol salicylate or methyl salicylate) for another known analgesic compound like the histamine dihydrochloride of Barr to obtain predictable results with a reasonable expectation of success of formulating an anti-inflammatory analgesic aerosol spray. One with ordinary skill in the art would be motivated to simply substitute one known element for another to obtain predictable results.

Claim 6-7 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2000225360A (Saijo, 2000; machine translation from Google Patents attached) in view of US Patent 6471944 B1 (Uchiyama et al., 2002) as applied to claims 1, 3-5, 8, and 17 above, and further in view of US PGPUB 20060057075 A1 (Arkin, 2006).

The teachings of the combination of Saijo and Uchiyama have been described supra. 
The combination of Saijo and Uchiyama is silent on the use of higher % by wt of isopentane as a propellant. 

Arkin teaches a spray composition comprising menthol (see Arkin, paragraph 0065), camphor (see Arkin, paragraph 0062), ethanol in the amount of 0.01 wt. % to about 15 wt. % (see Arkin, paragraph 0109), and a propellant, such as n-butane, propane, or isopentane, in the amount from about 3 wt. % to about 50 wt. % (see Arkin, paragraph 0029). 

In regards to claims 6-7, it is noted as the vaporization of the propellant, the atomization and spattering of the composition, pain felt when using the composition, as well as spray power (see Uchiyama, column 1, lines 58-67- column 2, lines 1-19) are variables that can be modified, among others, by adjusting the amount of propellant,  the vaporization of the propellant, the atomization and spattering of the composition, pain felt when using the composition, as well as spray power changing as the amount of propellant is changed, the amount of propellant would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention. As such, without showing unexpected results, the claimed the amounts of propellant cannot be considered critical. Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the amounts of propellant in Uchiyama to obtain the desired balance between the vaporization of the propellant, the atomization and spattering of the composition, pain felt when using the composition, as well as spray power as taught by Arkin (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). As such, one with ordinary skill in the art through routine experimentation would be able to envision a formulation wherein the composition comprises 15% isobutane, 15% propane, and 50% isopentane as a propellant.

Claims 9-10, 13-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2000225360A (Saijo, 2000; machine translation from Google Patents attached) in view of US Patent 6471944 B1 (Uchiyama et al., 2002) as applied to claims 1, 3-5, 8, and 17 above, and further in view of US PGPUB 20190060193 A1 (Schmaus, 2019).

The teachings of the combination of Saijo and Uchiyama have been described supra. 
	The combination of Saijo and Uchiyama are silent on the use of a film-forming agent, essential oil, or fragrance.

	Schmaus teaches an aerosol spray (see Schmaus, paragraph 0038) for inhibiting stinging, pricking, tingling and burning sensations on the skin (see Schmaus, abstract). The composition comprises menthol (see Schmaus, paragraph 0269), camphor (see Schmaus, paragraph 0134), ethanol (see Schmaus, paragraph 0281), and a propellant (see Schmaus, paragraph 0301). 
	In regards to claims 9-10, Schmaus further teaches that the composition comprises vinyl pyrrolidone/dimethylaminoethyl methacrylate/vinyl caprolactam terpolymers (see Schmaus, paragraph 0123). Further, Schmaus teaches an example of a calming body spray (see Schmaus, paragraph 0333) comprising acylates/C10-30 alkyl acrylate crosspolymer in the amount of 0.2% by weight. Acylates/C10-30 alkyl acrylate crosspolymer is listed as an equivalent of vinyl pyrrolidone/dimethylaminoethyl methacrylate/vinyl caprolactam terpolymers (see Schmaus, paragraph 0123), thus it would be obvious to use one or the other in similar or same amounts in similar compositions. 
	In regards to claims 13-14 and 16, Schmaus teaches the use of essential oils such as oil of cloves and mint oil (see Schmaus, paragraph 0275). Further Schmaus teaches that the essential oils are usually used as aroma components (i.e. fragrance). Schmaus teaches 0.2% by weight of a fragrance in the example of the calming body spray (see Schmaus, paragraph 0333). 

	In regards to claims 9-10, 13-14, and 16, it would be obvious to one with ordinary skill in the art to combine the teachings of Saijo, Uchiyama, and Schmaus to formulate a spray comprising 3.0% of 1-menthol, 2.5% of camphor by weight, 1-20% by weight of ethanol, and from 50-90% of a propellant, such as isopentane, propane, and isobutane, 0.001 % to about 1.0% by weight of histamine dihydrochloride, 0.2% of vinyl pyrrolidone/dimethylaminoethyl methacrylate/vinyl caprolactam terpolymers, and 0.2% by weight of an essential oil/fragrance as all references teach an analgesic spray composition with similar compounds to provide a calming effect such as reducing stinging, pain, or discomfort. Further, the essential oils taught by Schmaus have relatively low volatility (see Schmaus, paragraph 0275) which is desirable as it helps with the stability of the composition while also providing a pleasant aroma. It would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the composition of Saijo and Uchiyama with the essential oils and polymer of Schmaus according to the known method of making an anti-inflammatory analgesic aerosol (see Saijo, page 4, paragraph 0040) to yield predictable results with a reasonable expectation of success of formulating a stabilized analgesic spray composition. One with ordinary skill in the art would be motivated to combine prior art elements with a reasonable expectation of success.

Claims 11-12, 20, 22-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2000225360A (Saijo, 2000; machine translation from Google Patents attached) in view of US Patent 6471944 B1 (Uchiyama et al., 2002) and US PGPUB 20190060193 A1 (Schmaus, 2019) as applied to claims 1, 3-5, 8-10, 13-14 and 16-17 above, and further in view of US Patent 6133327 (Kimura, 2000).

The teachings of the combination of Saijo, Uchiyama, and Schmaus have been described supra in regards to claims 1, 3-5, 8-10, 13-14 and 16-17. 
In regards to claims 20 and 24, Schmaus teaches an aerosol spray (see Schmaus, paragraph 0038) for inhibiting stinging, pricking, tingling and burning sensations on the skin (see Schmaus, abstract). The composition comprises menthol (see Schmaus, paragraph 0269), camphor (see Schmaus, paragraph 0134), ethanol (see Schmaus, paragraph 0281), and a propellant (see Schmaus, paragraph 0301). Schmaus further teaches that the composition comprises vinyl pyrrolidone/dimethylaminoethyl methacrylate/vinyl caprolactam terpolymers (see Schmaus, paragraph 0123). Further, Schmaus teaches an example of a calming body spray (see Schmaus, paragraph 0333) comprising acylates/C10-30 alkyl acrylate crosspolymer in the amount of 0.2% by weight. Acylates/C10-30 alkyl acrylate crosspolymer is listed as an equivalent of vinyl pyrrolidone/dimethylaminoethyl methacrylate/vinyl caprolactam terpolymers (see Schmaus, paragraph 0123), thus it would be obvious to use one or the other in similar or same amounts in similar compositions. MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	In regards to claims 11-10 and 25-26,  Schmaus teaches the use of isopulegol as a cooling agent, along with menthol (see Schmaus, paragraph 0269).
	In regards to claims 27-28 and 30, Schmaus teaches the use of essential oils such as oil of cloves and mint oil (see Schmaus, paragraph 0275). Further Schmaus teaches that the essential oils are usually used as aroma components (i.e. fragrance). Schmaus teaches a range from 0.1 to 1.0% by weight of a fragrance in the different embodiments of the invention (see Schmaus, paragraphs 329-341; table 1). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

	The combination of Saijo, Uchiyama, and Schmaus is silent on the amount of sensate and the composition being in the form of a concentrate.

	Kimura teaches an aerosol composition that has a durable cooling effect and has a calmative effect on pain (see Kimura, abstract). The composition comprises menthol, camphor in the amounts of 0.001 to 10% by weight of the total amount of the preparation (see Kimura, column 3, lines 17-21) , a propellant such as butane and propane in the amount of 30 to 90% by weight (see Kimura, column 2, lines 30-35), and ethanol in the amount of 0.3 to 65% by weight of the preparation (see Kimura, column 1, lines 59-65). 
In regards to claim 20, Kimura further teaches that the aerosol composition is a concentrate (see Kimura, abstract). The concentrate comprises of menthol and camphor in the amounts of 0.001 to 10% by weight individually of the total amount of the preparation (see Kimura, column 3, lines 17-21) , a propellant such as butane and propane in the amount of 30 to 90% by weight (see Kimura, column 2, lines 30-35), and ethanol in the amount of 0.3 to 65% by weight of the preparation (see Kimura, column 1, lines 59-65). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In regards to claim 22, as Kimura discloses an identical composition as instantly claimed, the properties, such as the forming of an eutectic mixture, of the composition would be the same. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
In regards to claim 23, as Kimura teaches that menthol and camphor in the amounts of 0.001 to 10% by weight individually of the total amount of the preparation (see Kimura, column 3, lines 17-21) the combined amounts of menthol and camphor is taught to be 20% by, which falls into the range of the instantly claimed 20 wt. % or more. MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

	In regards to claims 11-12, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Saijo, Uchiyama, and Schmaus with Kimura as all of the references teach similar spray compositions with similar compounds in overlapping amounts. Further, Schmaus teaches that isopulegol and menthol are both cooling agents (see Schmaus, paragraph 0269) and Kimura teaches that the amount to use the refrigerant (i.e. cooling agent) is from 0.001 to 10% by weight of the total preparation. It would be obvious to one with ordinary skill in the art to combine the composition of Saijo and Uchiyama with the isopulegol of Schmaus in the amount taught by Kimura according to the known method of preparing an aerosol composition (see Kimura, column 3, lines 40-51) to yield predictable results with a reasonable expectation of success of formulating an analgesic spray composition with a cooling effect. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.
	In regards to claims 20, 22-28, and 30, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Saijo, Uchiyama, and Schmaus with Kimura as all references teach similar spray compositions with similar compounds in overlapping amounts as it is obvious to combine 2 similar compositions used for the same purpose to form a 3rd composition that is more stable, has a pleasant aroma, and is able to inhibit stinging, pricking, tingling and burning sensations on the skin. Further, it would be beneficial for the composition to be in the form of a concentrate as it allows for the addition of other components such as water, that do not destroy the homogeneous system (see Kimura, column 2, lines 52-65) while also allowing for a simplified procedure for making the formulation (see Kimura, column 3, lines 31-36). It would be obvious to one with ordinary skill in the art to combine the composition of Saijo, Uchiyama, and Schmaus according to the known method of preparing an aerosol concentrate composition (see Kimura, column 3, lines 40-51) to yield predictable results with a reasonable expectation of success of formulating an stabilized analgesic composition. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2000225360A (Saijo, 2000; machine translation from Google Patents attached) in view of US Patent 6471944 B1 (Uchiyama et al., 2002) as applied to claims 1, 3-5, 8, and 17 above, and further in view of NPL1 (Arthritis Foundation, 2016; screen shot of Wayback Machine from https://web.archive.org/web/20160504235726/http://blog.arthritis.org/living-with-arthritis/health-benefits-flaxseed-anti-inflammatory/).

The teachings of the combination of Saijo and Uchiyama have been described supra. 
	The combination of Saijo and Uchiyama is silent on the use of linseed oil.

	NPL1 teaches that flaxseed (AKA linseed) is a known anti-inflammatory (see NPL1, page 1, paragraph 3). Further, NPL1 teaches that flaxseed oil contains the highest amount of alpha-linoleic acid, which is an omega-3 fatty acid and also decreases pro-inflammatory compounds (see NPL1, page 1, paragraph 4).

	In regards to claim 15, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Saijo and Uchiyama with NPL1 to formulate an anti-inflammatory analgesic spray composition, as taught in Saijo, as flaxseed oil is known to have beneficial compounds such as alpha-linoleic acid, that reduce pro-inflammatory compounds. One with ordinary skill in the art would be motivated to combine the spray composition of Saijo and Barr with the flaxseed oil of NPL1 according to the known method of making an anti-inflammatory analgesic aerosol (see Saijo, page 4, paragraph 0040) to yield predictable results with a reasonable expectation of success of formulating an anti-inflammatory analgesic spray that can reduce pro-inflammatory compounds. One with ordinary skill in the art would be motivated to combine prior art elements with a reasonable expectation of success.
Further, in regards to the limitation of the composition comprising 0.005 to 0.05 wt. % of linseed oil, it is noted that the amount of flaxseed oil is clearly a result effective variable that must be determined based on a variety of factors including the age, body weight, and health of the patient, the condition(s) to be treated and their severity, the route(s) of administration, the particular drug(s) used, adverse drug effects or toxicity, clinical response to treatment, etc., and is routinely optimized by the skilled artisan as NPL1 teaches that there are known side effects of using flaxseed oil, such as low cholesterol and increased bleeding (see NPL1, page 2, paragraph 4).  Applicant is advised that recitation of dosages, without more, is generally insufficient to patentably distinguish over the prior art.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2000225360A (Saijo, 2000; machine translation from Google Patents attached) in view of US Patent 6471944 B1 (Uchiyama et al., 2002), US PGPUB 20190060193 A1 (Schmaus, 2019), and US Patent 6133327 (Kimura, 2000) as applied to claims 1, 3-5, 8-14, 16-17, 20, 22-28, and 30 above, and further in view of US Patent 6653352 B2 (Barr, 2003).

The teachings of the combination of Saijo, Uchiyama, Schmaus, and Kimura have been described supra.
The combination of Saijo, Uchiyama, Schmaus, and Kimura is silent on the use of histamine dihydrochloride.

In regards to claim 21, Barr teaches the use of histamine dihydrochloride (see Barr, column 4, lines 25-29) as an analgesic (see Barr, column 12, lines 17-25). Barr teaches that the histamine dihydrochloride is used in an amount between 0.001% and about 1.0 wt. % (see Barr, column 4, lines 31-33). 

It would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Saijo, Uchiyama, Schmaus, and Kimura with the teachings of Barr as Barr teaches that the histamine dihydrochloride is an analgesic (see Barr, paragraph ) and Kimura and Saijo teach that the composition comprises an analgesic agent (see Kimura, column 3, lines 1-4). It would be obvious to one with ordinary skill in the art to simply substitute one of the known analgesic compounds of Saijo, Uchiyama, Schmaus, and Kimura (i.e. methyl salicylate) for another known analgesic compound like the histamine dihydrochloride of Barr to obtain predictable results with a reasonable expectation of success of formulating an anti-inflammatory analgesic aerosol spray. One with ordinary skill in the art would be motivated to simply substitute one known element for another to obtain predictable results. 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2000225360A (Saijo, 2000; machine translation from Google Patents attached) in view of US Patent 6471944 B1 (Uchiyama et al., 2002), US PGPUB 20190060193 A1 (Schmaus, 2019), and US Patent 6133327 (Kimura, 2000) as applied to claims 1, 3-5, 8-14, 16-17, 20, 22-28, and 30 above, and further in view of NPL1 (Arthritis Foundation, 2016; screen shot of Wayback Machine from https://web.archive.org/web/20160504235726/http://blog.arthritis.org/living-with-arthritis/health-benefits-flaxseed-anti-inflammatory/).

The teachings of the combination of Saijo, Uchiyama, Schmaus, and Kimura have been described supra.
The combination of Saijo, Uchiyama, Schmaus, and Kimura is silent on the use of linseed oil.

The teachings of NPL1 have been described supra. 

In regards to claim 29, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Saijo, Uchiyama, Schmaus, and Kimura with NPL1 to formulate an anti-inflammatory analgesic spray composition as flaxseed oil is known to have beneficial compounds such as alpha-linoleic acid, that reduce pro-inflammatory compounds and Kimura teaches that the composition comprises anti-inflammatory agents (see Kimura, column 3, lines 1-4). Further, Schmaus also teaches that the composition comprises anti-inflammatory agents (see Schmaus, paragraph 0011). One with ordinary skill in the art would be motivated to combine the spray composition of Saijo, Uchiyama, Schmaus, and Kimura with the flaxseed oil of NPL1 according to the known method of preparing an aerosol composition (see Kimura, column 3, lines 40-51) to yield predictable results with a reasonable expectation of success of formulating an anti-inflammatory analgesic spray that can reduce pro-inflammatory compounds. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.
Further, in regards to the limitation of the composition comprising 0.005 to 0.05 wt. % of linseed oil, it is noted that the amount of flaxseed oil is clearly a result effective variable that must be determined based on a variety of factors including the age, body weight, and health of the patient, the condition(s) to be treated and their severity, the route(s) of administration, the particular drug(s) used, adverse drug effects or toxicity, clinical response to treatment, etc., and is routinely optimized by the skilled artisan as NPL1 teaches that there are known side effects of using flaxseed oil, such as low cholesterol and increased bleeding (see NPL1, page 2, paragraph 4).  Applicant is advised that recitation of dosages, without more, is generally insufficient to patentably distinguish over the prior art.

Response to Arguments
Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive in view of the modified grounds of rejection as necessitated by amendment. 

Claim Rejections - 35 USC § 103
In regards to the applicant’s argument that Saijo does not teach the limitation of the 75 wt. % of one or more propellant, examiner points out that the rejection has been modified. The rejection is over Saijo in view of Uchiyama. Uchiyama teaches an aerosol composition that is used on skin (see Uchiyama, abstract). The active ingredient is taught to be l-menthol or dl-camphor (see Uchiyama, column 3, lines 24-25). The composition further comprises a propellant such as propane and isobutane from 50-90% and isopentane in the amount from 5-30% by weight (see Uchiyama, claim 1). The composition further comprises ethanol in an amount from 1-20% by weight (see Uchiyama, claim 2). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
It would be obvious to one with ordinary skill in the art at the time of the effective filing date to formulate an aerosol composition comprising from 3.0% of 1-menthol, 2.5% of camphor by weight, 1-20% by weight of ethanol, and from 50-90% of a propellant, such as isopentane, propane, and isobutane. It would be obvious to one with ordinary skill in the art at the time of the effective filing date to use a mixture of isopentane, propane, and isobutane as taught by Uchiyama in such a way where there is 25% propane, 25% isobutane, and 30% isopentane (all by weight) in the composition. It would be obvious to one with ordinary skill in the art to do so as the combination of the propellants allows for delayed vaporization and decreased spattering, which also allows for less pain on the skin when the composition is sprayed on the skin (see Uchiyama, column 2, lines 6-9). It would be obvious to one with ordinary skill in the art to combine the composition of Uchiyama and Saijo according to the known method of using a combination of propellants to reduce pain and spattering of the formulation to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results. 

In regards to applicant’s arguments against the rejection of Kimura in view of Schmaus, it is pointed out that the rejection has been changed. The rejection is now over Saijo in view of Uchiyama, Schmaus, and Kimura. As such, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Saijo, Uchiyama, and Schmaus with Kimura as all of the references teach similar spray compositions with similar compounds in overlapping amounts. Further, Schmaus teaches that isopulegol and menthol are both cooling agents (see Schmaus, paragraph 0269) and Kimura teaches that the amount to use the refrigerant (i.e. cooling agent) is from 0.001 to 10% by weight of the total preparation. It would be obvious to one with ordinary skill in the art to combine the composition of Saijo and Uchiyama with the isopulegol of Schmaus in the amount taught by Kimura according to the known method of preparing an aerosol composition (see Kimura, column 3, lines 40-51) to yield predictable results with a reasonable expectation of success of formulating an analgesic spray composition with a cooling effect. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.
	It would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Saijo, Uchiyama, and Schmaus with Kimura as all references teach similar spray compositions with similar compounds in overlapping amounts as it is obvious to combine 2 similar compositions used for the same purpose to form a 3rd composition that is more stable, has a pleasant aroma, and is able to inhibit stinging, pricking, tingling and burning sensations on the skin. Further, it would be beneficial for the composition to be in the form of a concentrate as it allows for the addition of other components such as water, that do not destroy the homogeneous system (see Kimura, column 2, lines 52-65) while also allowing for a simplified procedure for making the formulation (see Kimura, column 3, lines 31-36). It would be obvious to one with ordinary skill in the art to combine the composition of Saijo, Uchiyama, and Schmaus according to the known method of preparing an aerosol concentrate composition (see Kimura, column 3, lines 40-51) to yield predictable results with a reasonable expectation of success of formulating a stabilized analgesic composition. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.

Conclusion
 	No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/A.A.A./Examiner, Art Unit 1611